AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Plan”), is made as of this 27th day of August, 2010, by and among Franklin New York Tax-Free Trust (“FNYTFT”), a statutory trust created under the laws of the State of Delaware, with its principal place of business at One Franklin Parkway, San Mateo, CA 94403-1906, on behalf of its series, Franklin New York Insured Tax-Free Income Fund (“NY Insured Fund”), and Franklin New York Tax-Free Income Fund (“NY Tax-Free Fund”), a statutory trust created under the laws of the State of Delaware, with its principal place of business at One Franklin Parkway, San Mateo, CA 94403-1906, and Franklin Advisers, Inc., a California corporation. PLAN OF REORGANIZATION The reorganization (hereinafter referred to as the “Reorganization”) will consist of (i)the acquisition by NY Tax-Free Fund of substantially all of the property, assets and goodwill of NY Insured Fund in exchange solely for full and fractional ClassA and Class C shares of beneficial interest, with no par value, of NY Tax-Free Fund (“NY Tax-Free Fund Shares”); (ii)the distribution of NY Tax-Free Fund Shares to the holders of Class A and Class C shares of beneficial interest of NY Insured Fund (the “NY Insured Fund Shares”), respectively, according to their respective interests in NY Insured Fund in complete liquidation of NY Insured Fund; and (iii)the dissolution of NY Insured Fund as soon as is practicable after the closing (as described in Section3, hereinafter called the “Closing”), all upon and subject to the terms and conditions of the Plan hereinafter set forth. AGREEMENT In order to consummate the Reorganization and in consideration of the premises and of the covenants and agreements hereinafter set forth, and intending to be legally bound, the parties hereto covenant and agree as follows: 1. Sale and Transfer of Assets, Liquidation and Dissolution of NY Insured Fund. (a) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties of NY Tax-Free Fund herein contained, and in consideration of the delivery by NY Tax-Free Fund of the number of NY Tax-Free Fund Shares hereinafter provided, FNYTFT, on behalf of NY Insured Fund, agrees that, at the time of Closing, it will convey, transfer and deliver to NY Tax-Free Fund all of NY Insured Fund’s then existing assets, including any interest in pending or future legal claims in connection with past or present portfolio holdings, whether in form of class action claims, opt-out or other direct litigation claims, or regulator or government-established investor recovery fund claims, and any and all resulting recoveries, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), except for cash, bank deposits, or cash equivalent securities in an estimated amount necessary to: (i)pay 25% of the costs and expenses of carrying out the Reorganization (including, but not limited to, fees of counsel and accountants, and expenses of its liquidation and dissolution contemplated hereunder), in accordance with Section 9 of the Plan, which costs and expenses shall be established on NY Insured Fund’s books as liability reserves; (ii) discharge its unpaid liabilities on its books at the Closing Date (as such term is defined in Section3), including, but not limited to, its income dividends and capital gains distributions, if any, payable for the period prior to, and through, the Closing Date; and (iii)pay such contingent liabilities, if any, as the officers of FNYTFT, on behalf of NY Insured Fund, shall reasonably deem to exist against NY Insured Fund at the Closing Date, for which contingent and other appropriate liability reserves shall be established on NY Insured Fund’s books (such assets hereinafter “Net Assets”). NY Tax-Free Fund shall not assume any liability of NY Insured Fund or FNYTFT, whether accrued or contingent, known or unknown, and FNYTFT shall use its reasonable best efforts to discharge all of the known liabilities of NY Insured Fund, so far as may be possible, from the cash, bank deposits and cash equivalent securities described above. (b) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties of FNYTFT, on behalf of NY Insured Fund, herein contained, and in consideration of such sale, conveyance, transfer, and delivery, NY Tax-Free Fund agrees at the Closing to deliver to FNYTFT the number of NY Tax-Free Fund Shares, determined by dividing the net asset value per share of each Class A and Class C shares of NY Insured Fund by the net asset value per share each of Class A and Class C shares of NY Tax-Free Fund, respectively, and separately multiplying the result thereof by the number of outstanding Class A and Class C shares, respectively, of NY Insured Fund as of 1:00 p.m., Pacific Time, on the Closing Date. The NY Tax-Free Fund Shares delivered to FNYTFT at the Closing shall have an aggregate net asset value equal to the value of NY Insured Fund’s Net Assets, all determined as provided in Section 2 of the Plan and as of the date and time specified herein. (c) Immediately following the Closing, NY Insured Fund shall be dissolved and shall distribute the NY Tax-Free Fund Shares received by NY Insured Fund pursuant to this Section 1 pro rata to NY Insured Fund’s shareholders of record, based upon their respective holdings of NY Insured Fund, as of the close of business on the Closing Date. Such distribution shall be accomplished by the establishment of accounts on the share records of NY Tax-Free Fund of the type and in the amounts due such shareholders based on their respective holdings in NY Insured Fund as of the close of business on the Closing Date. Fractional NY Tax-Free Fund Shares shall be carried to the third decimal place. As promptly as practicable after the Closing, each holder of any outstanding certificate or certificates representing NY Insured Fund Shares shall be entitled to surrender the same to the transfer agent for NY Tax-Free Fund in exchange for the number of NY Tax-Free Fund Shares of the same class into which the NY Insured Fund Shares theretofore represented by the certificate or certificates so surrendered shall have been converted. Until so surrendered, each outstanding certificate, if any, which, prior to the Closing, represented NY Insured Fund Shares shall be deemed for all NY Tax-Free Fund purposes to evidence ownership of the number of NY Tax-Free Fund Shares into which the NY Insured Fund Shares (which prior to the Closing were represented thereby) have been converted. Certificates for NY Tax-Free Fund Shares shall not be issued, unless specifically requested by a shareholder. After the distribution, NY Insured Fund shall be dissolved. (d) At the Closing, each shareholder of record of NY Insured Fund as of the record date (the “Distribution Record Date”) with respect to any unpaid dividends and other distributions that were declared prior to the Closing, including any dividend or distribution declared pursuant to Section8(e) hereof, shall have the right to receive such unpaid dividends and distributions with respect to the shares of NY Insured Fund that such person had on such Distribution Record Date. (e) All books and records relating to NY Insured Fund, including all books and records required to be maintained under the Investment Company Act of 1940, as amended (the “1940 Act”), and the rules and regulations thereunder, shall be available to NY Tax-Free Fund from and after the date of the Plan, and shall be turned over to NY Tax-Free Fund on or prior to the Closing. 2. Valuation. (a) The net asset value of NY Tax-Free Fund Shares and NY Insured Fund Shares and the value of NY Insured Fund’s Net Assets to be acquired by NY Tax-Free Fund hereunder shall in each case be computed as of 1:00 p.m., Pacific Time, on the Closing Date, unless on such date: (i)the New York Stock Exchange (“NYSE”) is not open for unrestricted trading; or (ii)the reporting of trading on the NYSE or other relevant market is disrupted; or (iii)any other extraordinary financial event or market condition occurs (each of the events described in (i), (ii)or (iii) are referred to as a “Market Disruption”). The net asset value per share of NY Tax-Free Fund Shares and NY Insured Fund Shares and the value of NY Insured Fund’s Net Assets shall be computed in accordance with the valuation procedures set forth in the most recent respective prospectuses of NY Tax-Free Fund and NY Insured Fund, as amended or supplemented. (b) In the event of a Market Disruption on the proposed Closing Date, so that an accurate appraisal of the net asset value of NY Tax-Free Fund Shares or NY Insured Fund Shares or the value of NY Insured Fund’s Net Assets is impracticable, the Closing Date shall be postponed until the first business day when regular trading on the NYSE shall have been fully resumed and reporting shall have been restored and other trading markets are otherwise stabilized. (c) All computations of value regarding the net asset value of NY Tax-Free Fund Shares and NY Insured Fund Shares and the value of NY Insured Fund’s Net Assets shall be made by the administrator to the Funds. 3. Closing and Closing Date. The Closing shall take place at the principal office of the FNYTFT at 2:00 p.m., Pacific Time, on August 30, 2010 or such later date as the officers of FNYTFT and NY Tax-Free Fund may mutually agree (the “Closing Date”). FNYTFT, on behalf of NY Insured Fund, shall have provided for delivery as of the Closing of those Net Assets of NY Insured Fund to be transferred to the account of NY Tax-Free Fund’s Custodian, The Bank of New York Mellon, Mutual Funds Division, 100 Church Street, New York, NY 10286. FNYTFT, on behalf of NY Insured Fund, shall deliver at the Closing a list of names and addresses of the holders of record of each class of NY Insured Fund Shares and the number of full and fractional shares of beneficial interest owned by each such shareholder, indicating thereon which such shares are represented by outstanding certificates and which by book-entry accounts, as of 1:00 p.m., Pacific Time, on the Closing Date, certified by its transfer agent or by its Chief Executive Officer- Finance and Administration to the best of its or her knowledge and belief. NY Tax-Free Fund shall provide evidence satisfactory to FNYTFT, on behalf of NY Insured Fund, that such NY Tax-Free Fund Shares have been registered in an account on the books of NY Tax-Free Fund in such manner as the officers of FNYTFT may reasonably request. 4. Representations and Warranties by NY Tax-Free Fund. NY Tax-Free Fund represents and warrants to FNYTFT, on behalf of NY Insured Fund, that: (a) NY Tax-Free Fund, which was originally organized as a New York corporation on May 14, 1982, was converted to a statutory trust (then known as a Delaware business trust) created under the laws of the State of Delaware effective on May 1, 1997. NY Tax-Free Fund is validly existing under the laws of the State of Delaware. NY Tax-Free Fund is duly registered under the 1940 Act as an open-end, management investment company and all of the NY Tax-Free Fund Shares sold were sold pursuant to an effective registration statement filed under the Securities Act of 1933, as amended (the “1933 Act”), except for those shares sold pursuant to the private offering exemption for the purpose of raising initial capital or obtaining any required initial shareholder approvals. (b) NY Tax-Free Fund is authorized to issue an unlimited number of shares of beneficial interest, without par value, each outstanding share of which is, and each share of which when issued pursuant to and in accordance with the Plan will be, fully paid, non-assessable, and has or will have full voting rights. NY Tax-Free Fund currently is divided into four classes of shares (of which NY Tax-Free Fund Shares represent two classes): ClassA, Class B, Class C and Advisor Class shares of beneficial interest. No shareholder of NY Tax-Free Fund shall have any option, warrant or preemptive right of subscription or purchase with respect to NY Tax-Free Fund Shares, except for the rights of Class B shares to convert into Class A shares after eight years. (c) The financial statements appearing in NY Tax-Free Fund’s Annual Report to Shareholders for the fiscal year ended May 31, 2010, audited by PricewaterhouseCoopers LLP, and in NY Tax-Free Fund’s unaudited Semi-Annual Report to Shareholders for the period ended November 30, 2009, copies of which have been delivered to FNYTFT, on behalf of NY Insured Fund, and any interim unaudited financial statements, copies of which may be furnished to FNYTFT, on behalf of NY Insured Fund, fairly present the financial position of NY Tax-Free Fund as of their respective dates and the results of NY Tax-Free Fund’s operations for periods indicated, in conformity with Generally Accepted Accounting Principles applied on a consistent basis. (d) The books and records of NY Tax-Free Fund accurately summarize the accounting data represented and contain no material omissions with respect to the business and operations of NY Tax-Free Fund. (e) NY Tax-Free Fund is not a party to or obligated under any provision of its
